Judgment unanimously affirmed. Memorandum: The record establishes that defendant made a voluntary, knowing and intelligent waiver of his right to appeal (see, People v Callahan, 80 NY2d 273; People v Moissett, 76 NY2d 909; People v Austin, 212 AD2d 1061). That waiver encompassed defendant’s contentions that evidence procured pursuant to the warrant should have been suppressed because the informant was not placed under oath and that defendant was entitled to a Franks hearing (see, Franks v Delaware, 438 US 154). In any event, those contentions are without merit. (Appeal from Judgment of Erie County Court, McCarthy, J.—Criminal Possession Controlled Substance, 2nd Degree.) Present—Denman, P. J., Pine, Callahan, Doerr and Balio, JJ.